Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Embodiment III (FIGURE 4), Claims 1-20  in the reply filed on 12/8/2020 is acknowledged. The traversal on the ground that that “examination of the entire application can be made without serious burden” has been fully considered but is not persuasive at least in part for the reasons of burden presented in the Restriction Requirement of 10/21/2020. Furthermore, given the divergent structure of said identified embodiments as illustrated in the Figures and the vast amount of art in the power system area and plurality of CPC symbols to search, there would be a serious burden. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 9, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkestani et al. US 10,454,286 in view of Sada et al. US 2017/0338668.

Torkestani teaches:
1, 18. A mobile power system/method comprising: 

a battery module (16) configured to provide a DC power signal; 
the system configured to selectively switch said bidirectional AC-DC converter between a first state and a second state; the first state comprising, when a load power level is less than the threshold level, concurrently charging said battery module using the power limited DC charging signal and delivering the grid AC signal to a load; the second state comprising, when the load power level is greater than the threshold level, concurrently converting the DC power signal with said bidirectional AC-DC converter into a battery AC signal for delivery to the load, and delivering the grid AC signal to the load (read charge battery, col. 3 lines 20-56).  

Torkestani fails to explicitly teach said system comprising a controller coupled to said battery module and said bidirectional AC-DC converter and configured to perform said system configurations.
Sada teaches a system comprising a controller and battery management device configured to  moniyort a plurtlity of pratmeter realted to said battery coupled to said battery module and said bidirectional AC-DC converter and configured to perform said system configurations (see 13, 14, and battery manager  22, FIG1). 
It would have been obvious to one of ordinary skill in the art to provide said controller and battery manager as taught by Sada into the system of Torestani with the motivation to use a known and available means to realize said generic control and monitoring of said system. 


Torkestani in view of Sada further teaches:
2, 19. The mobile power system of claim 1/18 wherein said controller is configured to selectively switch said bidirectional AC-DC converter between a third state, and a fourth state; wherein the third state comprises, when said battery module is fully charged, and when the load power level is less than the threshold level, delivering the grid AC signal to the load and placing said bidirectional AC-DC converter in a stand-by state (read on by one of “constant voltage charge” and/or said “transparent” mode); and wherein the fourth state comprises when the power limited DC charging signal is unavailable, converting the DC power signal with said bidirectional AC-DC converter into the Page 25 of 310129551 battery AC signal for delivery to the load. (read charge battery, col. 3 lines 20-56).     

Torkestani in view of Sada fails to teach:
9. The mobile power system of claim 8 wherein the plurality of parameters comprises a total voltage value, voltage values of individual battery cells, a temperature value, a state of charge (SOC) value, a state of health (SOH) value, and a current value.  
	Official Notice is taken that both the concept and advantages of providing for monirogin parameters including total voltage value, voltage values of individual battery cells, a temperature value, a state of charge (SOC) value, a state of health (SOH) value, and a current value in battery power system devices are well known and expected in the art.  It would have been obvious to have included said above parameter monitoring in Torkestani as these parameter are known to provide desirable system functionality and status. 


Claim 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkestani et al. US 10,454,286 in view of Sada et al. US 2017/0338668 and Nagai et al. US 5,760,570.

Torkestani fails to teach:
3/20. The mobile power system of claim 1/18 further comprising first and second switching circuits coupled between said battery module and said bidirectional AC-DC converter, each of said first switching circuit and said second switching circuit comprising a first switch, and a diode pair coupled in parallel to said first switch.  	
	Nagai teaches first and second switching circuits coupled between said battery module, each of said first switching circuit and said second switching circuit comprising a first switch, and a diode pair coupled in parallel to said first switch (see ie. FIG15).
	It would have been obvious to one of ordinary skill in the art to provide said module and switching circuits as taught by Nagai into the system of Torkestani with the motivation of providing a known and superior module and connection means with greater controller over battery module connection/disconnection.   	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torkestani et al. US 10,454,286 in view of Sada et al. US 2017/0338668 and Eckhardt et al. US 2017/0133879.

Torkestani fails to teach:

	Eckhardt teaches a system wherein the load comprises a plurality of loads (see plurality of circuits/loads/FIG2); and further comprising an AC distribution circuit (read on by circuit breaker, 302, FIG3) coupled to a bidirectional AC-DC converter (FIG3) and configured to deliver a plurality of AC signals respectively to the plurality of loads.
	It would have been obvious to one of ordinary skill in the art to provide said circuit breakers/loads as taught by Eckhardt into the building system of Torkestani to realize the power distribution within a building/home (see Torkestani FIG2).   

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claims 10-17 are  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836